Citation Nr: 1419919	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for migraine headaches. 


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 2003 to March 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for migraine headaches and assigned a 10 percent disability evaluation.  

During the pendency of the appeal, in an October 2010 rating decision, the RO increased the disability evaluation to 30 percent effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's migraine headaches are manifested by several episodes a month with one to two days requiring rest, but have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in February 2009, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to her VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claim, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim.  At the time she filed her claim, the Veteran signed a "Revised BDD VCAA Notice" indicating that she had no other information or evidence to give VA to substantiate her claim.  This notice advised the Veteran of the information and evidence necessary to substantiate a claim for service connection, and identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided notice regarding assignment of disability ratings.  Thereafter, the claim was reviewed and the RO issued the July 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in March 2009, September 2010, and September 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to ascertain whether the criteria for an increased schedular evaluation have been met. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of the disability since she was last examined in September 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Increased Rating

The Veteran essentially contends that her migraine headaches are more disabling than contemplated by the current 30 percent evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's migraine headaches have been evaluated under Diagnostic Code 8100 for migraines.  This code is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case (migraine headaches).  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that Diagnostic Code 8100 is the most appropriate in this case.

Under Diagnostic Code 8100, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

On VA examination in March 2009, the Veteran reported migraine headaches occurring two to three times a week and lasting from several hours to a day.  These attacks were pulsatile and localized in the bitemporal areas or in the left occipital areas.  She had to go to a dark room in order to sleep which improved her headache intensity.  She experienced nausea, photophobia, and phonophobia during the headaches; but she denied vomiting.  For treatment, the Veteran took Inderal, Maxalt, and Excedrin Migraine, which sometimes diminished her headache intensity.  

A May 2009 treatment record noted the Veteran had migraines for many years and had been on different medications.  

A June 2009 treatment record reflected that the Veteran had daily headaches located in the temporal region and was aggravated by noise and sometimes by light.  Alleviating factors were taking Excedrin Migraine and lying down in a quiet room. 

A December 2009 private emergency room report reflects that the Veteran was involved in a motor vehicle accident and subsequently started getting a mild headache on the right side of her head.  The headaches had gotten progressively worse to a seven out of ten  She was treated with Morphine two mg intramuscularly which helped with her headaches and was a five out of ten at discharge.  

A September 2010 VA examination report noted the Veteran's history since mid-2008 of headaches three to four times a week lasting for hours to all day to a level of 2-8.  Since that time, the Veteran indicated that the headaches were more constant.  Currently, the Veteran reported headaches two to three times per week of the same duration from a level of two to eight; the headaches were located in the left temple but sometimes posterior.  They were a sharp type of pain and sometimes were accompanied by pressure or throbbing.  She also reported having incapacitating episodes at times requiring her to leave work early resulting in a loss of 20 to 25 days of work from leaving early or not reporting.  She has not been under the care of a physician but had one emergency room visit in April or May 2010.  The Veteran described the headaches as prostrating during these times but she was able to tend to her daughter.  Precipitating factors were unknown; aggravating factors included light, noise, and movement; alleviating factors included rest in the dark.  She had recently been started on divalproex ER 500 mg, the effects of which were still unknown.  The Veteran also took at times Excedrin Migraine and Percocet.  The examiner noted a diagnosis of chronic headaches, the quality and frequency of which were similar to what she reported in March 2009.  

An October 2010 private hospital record noted that the Veteran's constant daily headaches were worsening and that she had dull, moderate headaches.  However, six to seven times a month, she had severe headaches which were throbbing and sharp associated with nausea, loss of appetite, photophobia, and phonophobia and were disabling.  On that visit, the Veteran presented with more dull pain, which was bifrontal and in the right temporal region and with sensation of neck pulling.  She used over the counter pain killers daily (e.g. Excedrin, Tylenol Sinus, and Tylenol Headache).  The clinician noted an impression of chronic daily headaches, probably representing transformed migraine and medication overuse headaches.  

In a December 2010 statement, the Veteran indicated that she had very frequent- daily headaches but the "monstrous one" occurred four to five times a month.  She stated that her headaches were agonizing and inhibited her whole life and she needed to get help from family and friends to care for her daughter

An October 2011 private treatment record noted dizziness and headaches.  The Veteran endorsed that the room was spinning, photosensitivity, nausea, and vomiting; and indicated that nothing improved the pain.  She complained of pain in the right temple and described it as a squeezing feeling with blurry vision.  With treatment including medication, turning the lights off in the room, her symptoms improved.     

A July 2012 neurology consult report noted the Veteran's complaints of headaches at a minimum of three times a week but typically she had them daily.  They lasted for hours on end and may occasionally last all day, and were accompanied by nausea but not vomiting.  She also reported photophobia and phonophobia.  The headaches were maximum in the bitemporal region, and were described as throbbing pain at times and being sharp in character at other times.  The Veteran indicated that standing up too fast or any movement could aggravate the headaches, and lying down and sleep may help improve headaches.  Overall, the headaches were getting worse over time and she was then taking Topamax 25 mg twice daily for over the past year and which did not help, and also Relpax which helped her go to sleep and the pain subsequently improved a bit.  In summary, the clinician indicated that the Veteran complained of very frequent and intractable headaches which were intractable to anti-migraine medications and prophylactic medications.  

On the most recent examination in September 2012, the Veteran reported headaches in the front and temples, occurring on awakening or during the day.  For the last 9 months, she had been taking Topiramate 200 mg in the morning and 100 mg at night.  She also took Relpax with more severe headaches, for which she needed to sleep.  She reported daily headaches at the temples, shearing pain with seeing stars which occurred eight to nine times a month and persisted for 30 minutes to a few hours.  The Veteran anticipated Botox injections for the headaches.  The pain was described as like being tazed and sometimes a little pressure; all headaches were aggravated by fluorescent lights.  She missed two days of work two weeks ago for headaches and estimated that she missed work once a month.  At times, she took time away at work and sat in a dark quiet room.  On occasion, she experienced occasional nausea and lightheadedness but without vomiting.  

On evaluation, the examiner indicated that the Veteran took medication to treat her headaches.  She experienced headache pain characterized by pulsating or throbbing head pain, and pain on both sides of the head; and also non-headaches symptoms consisting of nausea and sensitivity to light.  These symptoms lasted less than one day and were localized on both sides of the head and also with involvement of the sternocleidomastoid muscles and upper trapezius.  Additionally, she had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  However, the Veteran did not have prostrating attacks of non-migraine headache pain.   
  
Based on the foregoing, the Board finds that the Veteran's migraine headaches do not meet the criteria for an evaluation in excess of the current 30 percent rating.  Although the Veteran experienced multiple episodes of migraine headaches per month, there is no indication that such episodes are completely prostrating and prolonged productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The evidence reflects that she had up to nine  migraine headaches a month requiring medication and rest which is contemplated in the current 30 percent evaluation.  Additionally, while she missed work about once a month or up to 25 times a year, she was able to maintain her employment and was able to adapt her schedule accordingly (i.e. sitting in a dark room).  She has not indicated, nor does the evidence demonstrate that the migraine headaches were productive of severe economic inadaptability.  

In sum, the Board finds that an evaluation in excess of 30 percent for migraine headaches is not met.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of her migraine headaches.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain, frequency of episodes of migraine headaches, severity of headaches. . .; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during VA examinations and clinical visits.  The Board has considered and taken into account the Veteran's reports along with findings from the medical evidence, and has afforded her statements great probative weight in this case.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the migraine headache with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's report of incapacitating headaches are contemplated in the criteria for evaluating migraine headaches.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that her migraine headaches render her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should she choose to do so.


ORDER

An initial evaluation in excess of 30 percent for migraine headaches is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


